DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 7/23/2021 has been received and entered. Application No. 16/664,152 Claims 1-20 are now pending. Claims 1, 3, 4, 7, 9, 10, 13, 15 & 16 have been amended. Claims 19 & 20 are new.

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11 & 13-15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Pub 2018/0187969) hereinafter Kim, in view of Choi et al. (U.S. Pub 2016/0104226) hereinafter Choi, in view of ONO (U.S. Pub 2018/0068476) hereinafter Ono.

As per Claim 1, Kim teaches A method of providing information about an object in a refrigerator, the method comprising: obtaining, using a camera, an image of a plurality of objects stored in the refrigerator; (Fig. 43, Fig. 44, ¶387, ¶388, ¶390 wherein the refrigerator 1 may use the camera 190 to capture the inside of the storage compartment 20 may capture foods stored in the storage compartment 20 by running the view-inside application and manage the foods on the basis of the captured images of the foods)
displaying the image on a display of the refrigerator; (Fig. 43, Fig. 44, ¶388 wherein the refrigerator 1 captures an inside of the storage compartment (1720) and displays the captured storage compartment image (1730))
 receiving a first user input indicating a first object from among the plurality of objects included in the image; and displaying on the display based on the first user input. (Fig. 45, ¶398 wherien when a touch input is made on the image of the first food 2712a, the refrigerator 1 may display a food adding screen 2720)
However, Kim does not explicitly teach displaying a substitute image of the first object on the display based on the first user input.
	Choi teaches displaying a substitute image of the first object on the display based on the first user input. (Fig. 1, Fig. 6A, ¶35, ¶45 wherien if a top A 101 is selected from among a plurality of items displayed on the digital magazine, the electronic device displays the top A 101 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of providing content service of Choi with the teaching of a refrigerator of Kim because Choi teaches providing a method that enables the user to directly identify the information on a specific item in the case where the user wishes to identify the detailed information on the corresponding item contained in the digital magazine. (¶4)
However, Kim as modified does not explicitly teach wherien a portion of the first object is obscured by at least one of the plurality of objects included in the image; and wherein the substitute image of the first object included an object image corresponding to the obscured portion of the first object.
Ono teaches wherien a portion of the first object is obscured by at least one of the plurality of objects included in the image; and (Fig. 4, ¶70 The information processing device 1 acquires an image corresponding to the field of view of the user through an imaging device and generate an image of the background that is not visible to the user due to the hand on the basis of the obtained image in the field of view)
wherein the substitute image of the first object included an object image corresponding to the obscured portion of the first object. (Fig. 4, ¶70, ¶90 wherein the information processing device 1 displays the generated image of the background to be superimposed on the hand blocking the background from the user wherein the user can view the background which is hidden by the hand and not visible due to 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of an information processing device capable of securing the field of view of the user of Ono with the teaching of a refrigerator of Kim as modified because Ono teaches an information processing device, an information processing method, and a program which are novel and improved and capable of securing the field of view of the user even when the hand of the user falls within the field of view using a background image generating unit configured to generate a background image of a background which is not visible to the user due to the hand on the basis of the field-of-view image. (¶7, ¶8)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches wherein the displaying the substitute image of the first object comprises: retrieving a representative image corresponding to the first object; (Fig. 3, ¶42, ¶43, ¶45wherein The digital magazine control module 320 drives a digital magazine application which enlarges the item 601 selected by the user among the items contained in the digital magazine; as taught by Choi)
 and displaying the representative image on the display as the substitute image. (Fig. 6A, ¶45 displays the same in a predetermined area of the screen 603; as taught by Choi)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches wherein the displaying the substitute image of the first object comprises: superimposing and displaying the substitute image of the first object on the display at a location of the image that comprises the first object. (Fig. 6A, ¶45, ¶67 wherien the digital magazine control module 320, enlarges the item 601 selected by the user among the items contained in the digital magazine, and additionally displays the same in a predetermined area of the screen 603; As per Fig. 6A, the image of plurality of objects includes a location that comprises the first object and also displays the substitute image;  as taught by Choi)

	As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches further comprising: receiving a third user input; and displaying detailed information about the first object on the display based on the third user input. (Fig. 8A, ¶53 wherein if a specific related keyword is selected by the user while the related keywords for a specific item are displayed, the digital magazine control module 320 displays the searching result using the selected related keyword with respect to the specific item on the screen; as taught by Choi)
Claim 7 is similar in scope to claim 1; therefore, claim 7 is rejected under the same rationale as claim 1. 
Claim 8 is similar in scope to claim 2; therefore, claim 8 is rejected under the same rationale as claim 2.
Claim 9 is similar in scope to claim 3; therefore, claim 9 is rejected under the same rationale as claim 3.

Claim 13 is similar in scope to claim 1; therefore, claim 13 is rejected under the same rationale as claim 1. 
Claim 14 is similar in scope to claim 2; therefore, claim 14 is rejected under the same rationale as claim 2.
Claim 15 is similar in scope to claim 3; therefore, claim 15 is rejected under the same rationale as claim 3.
Claim 17 is similar in scope to claim 5; therefore, claim 17 is rejected under the same rationale as claim 5.

Claims 4, 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi in view of Ono as applied to claim 1 above, and further in view of Kohli et al. (U.S. Pub 2012/0288186) hereinafter Kohli. 
	
As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches further comprising: receiving a second user input; and 62displaying a rotated substitute image on the display based on the second user input. (Fig. 7, ¶48 wherein when an input for rotating the content 701 additionally displayed by the user's selection is received, the digital magazine control module 320 makes a control to display the item such that the displayed front view 703 of the item changes into the side view 705 or the back view 707 of the item; as taught by Choi)
receiving a user input corresponding to a second object in a horizontal orientation; and the rotated image comprising the second object in a vertical orientation.
Kohli teaches receiving a user input corresponding to a second object in a horizontal orientation; and the rotated image comprising the second object in a vertical orientation. (Fig. 6, Fig. 7, ¶54 wherein The object rotation model 706 identifies all objects within a training image in the original training sample set 702. One by one, each object is sequentially rotated within the same training image from which the object originated. The rotations applied may include, without limitation, flipping an object horizontally, flipping an object vertically)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of synthesizing training samples for object recognition of Kohli with the teaching of a refrigerator of Kim as modified because Kohli teaches The synthesized training sample set 714 includes training images generated by one or more of the object transform within the same image models 706, 708, 710, and 712. For example, an object may be rotated, relocated, and/or scaled, and the region from which the object was removed may be filled. The synthesized training sample set 714 may be combined with the original training sample set 702 to form an enhanced training sample set 716, which contains training images for object types that had a higher object recognition performance accuracy based on the application 
 
Claim 10 is similar in scope to claim 4; therefore, claim 10 is rejected under the same rationale as claim 4.

Claim 16 is similar in scope to claim 4; therefore, claim 16 is rejected under the same rationale as claim 4.

Claims 6, 12 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi in view of Ono as applied to claim 1 above, and further in view of YUM et al. (U.S. Pub 2010/0283573) hereinafter Yum.

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Kim as modified previously taught the plurality of objects. However, Kim as modified does not explicitly teach further comprising: identifying at least one object of which an expiration date is within a preset time limit from among the plurality of objects; and displaying, on the image displayed on the display, information indicating the expiration date and the at least one object.
	Yum teaches further comprising: identifying at least one object of which an expiration date is within a preset time limit from among the plurality of objects; and displaying, on the image displayed on the display, information indicating the expiration date and the at least one object. (Fig. 11F, ¶75 FIG. 11F illustrates an `expiration date approaching` notification picture wherein multiple items are to expire within 2 days as shown)


Claim 12 is similar in scope to claim 6; therefore, claim 12 is rejected under the same rationale as claim 6. 

Claim 18 is similar in scope to claim 6; therefore, claim 18 is rejected under the same rationale as claim 6. 

Claims 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi in view of Ono as applied to claim 1 above, and further in view of Vaananen (U.S. Pat 9,965,798) hereinafter Vaan in view of Lee et al. (U.S. Pub 2017/0213184) hereinafter Lee.

As per Claim 19, Kim as modified previously taught the first object, the image and the plurality of objects. However, Kim as modified does not explicitly teach wherein the receiving the first user input comprises identifying the first object by comparing a first portion of the image corresponding to the first user input with a plurality of object images provided in a registered object list, wherein the registered object list comprises a plurality of entries respectively corresponding to the plurality of objects, wherein each of the plurality of entries comprises an item name and a registered object image from among the plurality of object images, and
Vaan teaches wherein the receiving the first user input comprises identifying the first object by comparing a first portion of the image corresponding to the first user input with a plurality of object images provided in a registered object list, (Fig. 2A, Fig. 2B,  col. 5 lines 25-30, col. 6 lines 20-40 & 60-67, wherein cameras capture images of food articles placed in the refrigerator and stores them in a data file saved in a memory unit of a control unit of the refrigerator or in a cloud based database wherein the GPU analyses at least one captured image using visual search on the captured image by using optical character recognition (OCR) wherein the GPU is inputted with 1000 images of a food article such as, a broccoli during the training phase. The GPU analyses the images to identify different features of broccoli such as, weight, colours, shapes, sizes, types, rawness, etc. The GPU compares each image with another to identify similarities between multiple varieties of broccoli wherein the GPU 210 is integrated with the cloud server 205 wherien the refrigerator 225 sends the captured images to the cloud server 205. The cloud GPU 210 analyses the images and the cloud server 205 transmits the results of the analysis to the refrigerator 225)
wherein the registered object list comprises a plurality of entries respectively corresponding to the plurality of objects, wherein each of the plurality of entries comprises an item name and a registered object image from among the plurality of object images, and (Fig. 3, col. 14 lines 22-30 wherein the GPU 210 or 240 may process and analyze the images using image analysis techniques such as object identification, visual searches by using image query terms or query text terms, OCR methods, etc., to recognize the food items 259 present in the refrigerator 225 and extract information associated with the food items 259. The information associated with the food items 259 such as, an expiry date, quantity, name and type of food, weight, calorie information, etc., are displayed in the user interface 305)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of self-shopping refrigerator of Vaan because Vaan teaches techniques that can identify and suggest consumption of food items present in the refrigerator before they become stale wherein the refrigerator includes at least one camera for capturing images of food articles packages stored in the refrigerator wherein the GPU analyses the images to recognize food quantity, quality, and/or kind from the images. The information derived from the analysis concerning the food quantity, the quality, and/or the kind can be used to control and/or advise a diet plan for the human and/or the mammal; 
However, Kim as modified does not explicitly teach wherein the method further comprises updating the registered object list based on the image.  
Lee teaches wherein the method further comprises updating the registered object list based on the image.  (Fig. 7, ¶42, ¶53 wherien the sub-screen on the right appears when "Use Camera" button 503 is selected wherein Once the image of the food item fully occupies the graphic red box 702, an automatic count-down initiates and the camera captures an image wherien camera sensor 107 senses items placed within camera range, and activates camera lens 106 when an item in range is detected. The device uses bar code reader 104 and image recognition application program interface (API) to recognize food items when the user scans the item or camera lens 106 captures an image of the item before placing it in the inventory, such as a refrigerator or pantry)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of food inventory system of Lee with the teaching of 
	
As per Claim 20, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches wherein the updating the registered object list comprises: 7identifying a new object has been additionally stored in the refrigerator based on the image; (Fig. 1, ¶41, ¶42 wherein the front panel of the electronic device includes a bar code scanner window 105, a camera lens 106, The GPU compares each image with another to identify similarities between multiple varieties of broccoli wherein the GPU 210 is integrated with the cloud server 205 wherien the refrigerator 225 sends the captured images to the cloud server 205. The cloud GPU 210 analyses the images and the cloud server 205 transmits the results of the analysis to the refrigerator 225; as taught by Lee; Fig. 2A, Fig. 2B,  col. 5 lines 25-30, col. 6 lines 20-40 & 60-67, wherein cameras capture images of food articles placed in the refrigerator and stores them in a data file saved in a memory unit of a control unit of the refrigerator or in a cloud based database; as taught by Vaan)
performing an optical character recognition operation on the image to identify a new item name; and (Fig. 3, col. 14 lines 22-30 wherein the GPU 210 or 240 may process and analyze the images using image analysis techniques such as object identification, visual searches by using image query terms or query text terms, OCR methods, etc., to recognize the food items 259 present in the refrigerator 225 and extract information associated with the food items 259. The information associated with the food items 259 such as, an expiry date, quantity, name and type of food, weight, calorie information, etc., are displayed in the user interface 305; as taught by Vaan; Fig. 8, ¶50, After a food item has been scanned, the software program in the device searches the Barcode Database to recognize the product showing a spagetthi; as taught by Lee)
adding a new entry to the registered object list, (Fig. 7, ¶42, ¶53 wherien the sub-screen on the right appears when "Use Camera" button 503 is selected wherein Once the image of the food item fully occupies the graphic red box 702, an automatic count-down initiates and the camera captures an image wherien camera sensor 107 senses items placed within camera range, and activates camera lens 106 when an item in range is detected. The device uses bar code reader 104 and image recognition application program interface (API) to recognize food items when the user scans the item or camera lens 106 captures an image of the item before placing it as taught by Lee)
the new entry comprising the new item name and a new object image. (Fig. 10, ¶57 wherein a sub-screen for viewing the list of items in the inventory system when a user selects the graphic "What's Inside" button 111 on the main screen shown in FIG. 1. The sub-screen shows a table listing the inventory items along with variable details that may be sorted by storage date by selecting sorting arrow 1001. Some of the details displayed include category type, name of the food item, number of days the item was stored, the expiration date, and quantity of items, the list shows the newly added spaghetti; as taught by Lee)

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection wherein Ono is relied upon to teach the following limitations added to independent claims 1, 7 & 13 wherien a portion of the first object is obscured by at least one of the plurality of objects included in the image; and wherein the substitute image of the first object included an object image corresponding to the obscured portion of the first object.. “ Kohli is relied upon to teach the newly added limitations of claims 4, 10 & 16 “receiving a user input corresponding to a second object in a horizontal orientation; and the rotated image comprising the second object in a vertical orientation.” , Vaan and Lee are replied upon to teach new claims 19 & 20.

Related Art
Related Art not relied upon is Iwamoto (U.S. Pub 2019/0114783) for teaching from the movie or still image detection processing for an object to be hidden in the captured image may be performed, and a region where the detected object is hidden may be obtained as a fixed 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-Form 892 for listed of cited references.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANGIE BADAWI/Primary Examiner, Art Unit 2179